DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Appeal Brief filed on Dec. 17, 2021, PROSECUTION IS HEREBY REOPENED and the claims are allowed as set forth below.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779                                                                                                                                                                                                        
Status of Claims
Claims 1-8 are pending in the application.

Appeal Brief, Dated 12/17/2021, Appealing Second Advisory Action, Dated 10/21/2021
The Appeal Brief, dated 12/17/2021, is essentially appealing the second Advisory Action, dated 10/21/2021.  Details follow.
A final Office Action was mailed 6/25/2021. Applicant responded with an After-Final, dated 8/24/2021, with no claim amendments and a set of arguments. An Advisory Action was mailed 9/27/2021, responding to the arguments set forth in the 8/24/2021 After-Final.
Applicant filed a second After-Final on 9/27/2021, with both claim amendments and arguments.  A second Advisory Action, dated 10/21/2021, was mailed, where the 9/27/2021 amendment was entered.  The 9/27/2021 claim amendments raised new issues for Claims 1-4 and 7, and these were addressed in the second Advisory Action with new Rejections for Claims 1-4 and 7 and a Response to Arguments section.  The original Rejections for Claims 5-6 and 8 were also included in the second Advisory Action.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, and 7-8 were rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US-5446125-A, Aug. 29, 1995), in view of Saito et al. (US-6054109-A, Apr. 25, 2000), in view of Salem et al. (US-5192446-A, Mar. 9, 1993), in view of Hou et al. (US-20030047507-A1, Mar. 13, 2003) (see Office Action dated 10/21/2021, Paragraphs 72-111).  These rejections are withdrawn.
Claims 2 and 6 were rejected under 35 U.S.C. 103 as being unpatentable over Honda et al., in view of Saito et al., in view of Salem et al., in view of Hou et al., in further view of Carey et al. (US-5500127-A, Mar. 19, 1996) (see Office Action dated 10/21/2021, Paragraphs 112-121).  These rejections are withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an Examiner’s statement of reasons for allowance.  See Appeal Brief dated 12/17/2021.
In particular, see Appeal Brief, Page 5.  There, Appellant persuasively argues that the Combination (Honda et al., in view of Saito et al., in view of Salem et al., in view of Hou et al.) does not disclose:
Claim 1.  A method . . . comprising . . . 
contacting the hydrophilic organic solvent with a mixed bed of ion exchange resins comprising cationic ion exchange resins and anionic ion exchange resins . . . .

because, “Honda requires contacting the resist component solution with a cation exchange resin and a chelate resin. . . . persons of ordinary skill in the art would understand that chelate resins and anionic ion exchange resins are different types of resins. For example, the chelate resins used in the examples of Honda (DIANION CR-10 and CR-20) are used to chelate positively charged metal ions whereas the 
In particular, see Claim 1, which recites:
Claim 1.  A method . . . comprising . . . 
both the cationic ion exchange resins and the anionic ion exchange resins have a porosity of 0.001 to 0.1 cm3/g, an average pore size of 0.001 to 1.7 nm . . . .

The Combination does not disclose the above porosities or pore sizes, since Salem et al. (see 7:1-15) discloses that, “The gel-type pores are less than 30 Å in diameter,” and that, “The pores of resins having macroreticular morphology are generally greater than 30 Å in diameter,” without disclosing the porosity of 0.001 to 0.1 cm3/g.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Product Data Sheets.
i).	AMBERLYST 15 (AMBERLYSTTM 15 Product Data, Aug. 14, 2012, accessed on the Internet at https://www.lenntech.com/Data-sheets/Amberlyst-15wet-L.pdf, Jun. 18, 2021, 3 pages) – AMBERLYST 15 discloses that the resin product AMBERLYSTTM 15 has a moisture holding capacity of “52% to 57%,” and further teaches that the chemical structure is a styrene sulfonic acid-divinyl benzene copolymer.
ii).	DIAION PK228 (DIAIONTM PK228 Product Data, Feb. 1, 2001, accessed on the Internet at https:// www.lenntech.com/products/resins/mitsubishin-resins.htm, Sep. 29, 2019, 2 pages) – DIAION PK228 discloses that the resin product DIAIONTM PK228 has a moisture holding capacity of 37 – 43 %, and further teaches that the chemical structure is a porous Styrene-Divinylbenzene, i.e. Styrene-DVB, copolymer with sulfonic acid functional groups.
TM CR20 Product Data, Jan. 31, 2001, Accessed on the Internet at https://www.lenntech.com/Data-sheets/Mitsubishi-CR20-L.pdf, on Jun. 16, 2021, 2 pages.  DIAION CR20 discloses that the resin product DIAIONTM CR20 chemical structure is a highly porous Styrene-Divinylbenzene, i.e. Styrene-DVB, copolymer with a polyamine functional group.
iv).	DIAION PA316 (DIAIONTM PA316 Product Data, Feb. 1, 2001, accessed on the Internet at https://www.lenntech.com/products/resins/mitsubishin-resins.htm, Sep. 29, 2019, 2 pages) – DIAION PA316 discloses that the resin product DIAIONTM PA316 chemical structure is a porous Styrene-Divinylbenzene, i.e. Styrene-DVB, copolymer with Type I (trimethyl ammonium) functional groups.
B).	Ohba et al. ‘041 (16/067,041, pub. as US-20190009267-A1, Jan. 10, 2019, now U.S. Patent No. 10,913,058 B2, issued Feb. 9, 2021) – Ohba et al. is a sister patent application (16/067,041) to the instant application (16/067,031).
C).	WIPO ‘755 (WO-2017116755-A1, Jul. 6, 2017) – The instant application (16/067,031) is the U.S. national stage entry of PCT/US2016/067172, published as WIPO ‘755.  According to the Common Citation Document (CCD) services website (https://ccd.fiveipoffices.org/CCD-2.2.1/), WIPO ‘755 has three associated search reports; namely, an international search report (ISR, 7/6/2017), a written opinion of the international searching authority (WOISA, 7/6/2017), and a European supplemental report (EPO supp., 4/24/2020) from EP-3397385-A1, issued as a patent (EP-3397385-B1, 6/2/2021).  The CCD search report, and the three associated search reports, with their respective claim sets, are collected together in “WO-2017116755-A1 Search Reports,” and are made of record in the attached 892 form.  The three associated search reports applied the following prior art, which is also made of record.
i).	ISR and WOISA:
D1.  Salem et al. (US-5192446-A, Mar. 9, 1993) – Y reference.

ii).	EPO Supplemental:
D1.	Salem et al.
D2.	Takahashi et al.
D3.	Mullee (WO-03020393-A1, Mar. 13, 2003, 33 pages).
D4.	Kato et al. (JP-H01228560-A, Sep. 12, 1989 – EPO Bibliographic Data, Patent Publication, and Machine Translation, 10 pages).
D5.	DOWEX Datasheet (“DOWEX MONOSPHERE MR-450 UPW,” Apr. 1, 2002, accessed on the Internet at https://www.lenntech.com/Data-sheets/Dowex-Monosphere-MR-450-UPW-L.pdf, Feb. 7, 2022, 2 pages).
D6.	AMBERJET Datasheet (“AMBERJET(TM) UP6040 Semi-Conductor Grade Final Polishing Mixed Bed Resin,” Apr. 7, 2007, accessed at https://www.lenntech.com/Data-sheets/Rohm-&-Haas-Amberjet-UP-6040-L.pdf, Feb. 7, 2022, 2 pages).
D).	WIPO ‘759 (WO-2017116759-A1, Jul. 6, 2017) – The instant application’s (16/067,031) sister application (16/067,041) is the U.S. national stage entry of PCT/US2016/067180, published as WIPO ‘759.  According to the Common Citation Document (CCD) services website (https://ccd.fiveipoffices.org/CCD-2.2.1/), WIPO ‘759 has three associated search reports; namely, an international search report (ISR, 2/21/2017), a written opinion of the international searching authority (WOISA, 2/21/2017), and a European supplemental report (EPO supp., 7/9/2019) from EP-3397386-A1.  The CCD search report, and the three associated search reports, with their respective claim sets, are collected together in “WO-2017116759-A1 Search Reports,” and made of record in the attached 892 form.  The three associated search reports applied the following prior art, which is also made of record.
i).	ISR and WOISA:

ii).	EPO Supplemental:
D1.	Kato et al.
D2.	Zampini et al. (US-6200479-B1, Mar. 13, 2001).
D3.	Mullee (WO-03020393-A1, Mar. 13, 2003, 33 pages).
D4.	Salem et al. (US-5192446-A, Mar. 9, 1993).
D5.	Muneyasu (US-20180273465-A1, Sep. 27, 2018).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        2/10/2022

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779